 1 Thomas H. Bienert, Jr. (admitted pro hac vice)
      tbienert@bienertkatzman.com
 2 Whitney Z. Bernstein (admitted pro hac vice)
      wbernstein@bienertkatzman.com
 3 BIENERT KATZMAN, PC
   903 Calle Amanecer, Suite 350
 4 San Clemente, CA 92673
   Telephone: (949) 369-3700
 5 Facsimile: (949) 369-3701
 6 Attorneys for Defendant James Larkin
 7 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 8 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 9 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
10 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
11 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
12 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
13
   Attorneys for Defendant John Brunst
14
   [Additional counsel listed on next page]
15
16                                  UNITED STATES DISTRICT COURT
17                                  FOR THE DISTRICT OF ARIZONA
18
19 United States of America,                         CASE NO. 2:18-cr-00422-004-PHX-SMB
20                     Plaintiff,                    NOTICE OF MATERIAL
                                                     DEVELOPMENT
21               vs.
                                                     Assigned to Hon. Susan M. Brnovich
22 Michael Lacey, et al.,                            Courtroom 506
23                     Defendants.                   Trial Date:       April 12, 2021
24
25
26
27
28

     3695355.2
                                      NOTICE OF MATERIAL DEVELOPMENT
 1 Paul J. Cambria, Jr. (admitted pro hac vice)
      pcambria@lglaw.com
 2 Erin McCampbell (admitted pro hac vice)
      emccampbell@lglaw.com
 3 LIPSITZ GREEN SCIME CAMBRIA LLP
   42 Delaware Avenue, Suite 120
 4 Buffalo, New York 14202
   Telephone: (716) 849-1333
 5 Facsimile: (716) 855-1580
 6 Attorneys for Defendant Michael Lacey
 7 Bruce Feder (AZ Bar No. 004832)
     bf@federlawpa.com
 8 FEDER LAW OFFICE, P.A.
   2930 E. Camelback Road, Suite 160
 9 Phoenix, Arizona 85016
   Telephone: (602) 257-0135
10
   Attorney for Defendant Scott Spear
11
   David Eisenberg (AZ Bar No. 017218)
12    david@deisenbergplc.com
   DAVID EISENBERG PLC
13 3550 N. Central Ave., Suite 1155
   Phoenix, Arizona 85012
14 Telephone: (602) 237-5076
   Facsimile: (602) 314-6273
15
   Attorney for Defendant Andrew Padilla
16
   Joy Malby Bertrand (AZ Bar No. 024181)
17    joy.bertrand@gmail.com
   JOY BERTRAND ESQ LLC
18 P.O. Box 2734
   Scottsdale, Arizona 85252
19 Telephone: (602)374-5321
   Facsimile: (480)361-4694
20
   Attorney for Defendant Joye Vaught
21
22
23
24
25
26
27
28

     3695355.2
                                                  2
                               NOTICE OF MATERIAL DEVELOPMENT
 1               Defendants Michael Lacey, James Larkin, Scott Spear, John Brunst, Andrew
 2 Padilla, and Joye Vaught, by and through their counsel of record, hereby file this Notice of
 3 Material Development.
 4               On November 19, 2020, Defendants filed a Petition for Writ of Mandamus
 5 regarding this Court’s Order denying Defendants’ Motion for Recusal (Dkt. 1075) before
 6 the Ninth Circuit Court of Appeals. On January 15, 2021, the Ninth Circuit Court of
 7 Appeals set the petition for oral argument on March 3, 2021. See Exhs. A and B.
 8
 9               Pursuant to the District’s Electronic Case Filing Administrative Policies and
10 Procedures Manual (October 2020) § II (C) (3), Gary S. Lincenberg hereby attests that all
11 other signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
12 content and have authorized its filing.
13
14 DATED: January 21, 2021                      Respectfully submitted,
15                                              Thomas H. Bienert Jr.
16                                              Whitney Z. Bernstein
                                                Bienert | Katzman PC
17
                                                By:         /s/ Thomas H. Bienert, Jr.
18
                                                                   Thomas H. Bienert Jr.
19                                                    Attorneys for Defendant James Larkin
20
     DATED: January 21, 2021                    Gary S. Lincenberg
21
                                                Ariel A. Neuman
22                                              Gopi K. Panchapakesan
                                                Bird, Marella, Boxer, Wolpert, Nessim,
23                                              Drooks, Lincenberg & Rhow, P.C.
24
                                                By:         /s/ Gary S. Lincenberg
25                                                                 Gary S. Lincenberg
                                                      Attorneys for Defendant John Brunst
26
27
28

     3695355.2
                                                       3
                                      NOTICE OF MATERIAL DEVELOPMENT
 1 DATED: January 21, 2021             Paul J. Cambria
                                       Erin McCampbell
 2                                     Lipsitz Green Scime Cambria LLP
 3
                                       By:         /s/ Paul J. Cambria
 4                                                        Paul J. Cambria
 5                                           Attorneys for Defendant Michael Lacey

 6
     DATED: January 21, 2021           Feder Law Office, P.A.
 7
                                       By:         /s/ Bruce S. Feder
 8
                                                          Bruce S. Feder
 9                                           Attorney for Defendant Scott Spear
10
     DATED: January 21, 2021           The Law Office of David Eisenberg, PLC
11
12                                     By:         /s/ David Eisenberg
                                                          David Eisenberg
13
                                             Attorney for Defendant Andrew Padilla
14
15 DATED: January 21, 2021             Joy Bertrand Esq. LLC
16                                     By:         /s/ Joy Malby Bertrand
17                                                        Joy Malby Bertrand
                                             Attorney for Defendant Joye Vaught
18
19
20
21
22
23
24
25
26
27
28

     3695355.2
                                              4
                               NOTICE OF MATERIAL DEVELOPMENT
EXHIBIT A



            5
         Case: 20-73408, 01/14/2021, ID: 11963955, DktEntry: 9, Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         JAN 14 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
In re: MICHAEL LACEY; et al.                   No.    20-73408
______________________________
                                               D.C. No. 2:18-cr-00422-SMB
MICHAEL LACEY; et al.,                         District of Arizona,
                                               Phoenix
                Petitioners,
                                               ORDER
 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA,
PHOENIX,

                Respondent,

UNITED STATES OF AMERICA,

                Real Party in Interest.

Before: WARDLAW and CHRISTEN, Circuit Judges.

      The Clerk will place this petition on the calendar for March 2021. See 9th

Cir. Gen. Order 3.3(g).




                                                                                          6
EXHIBIT B



            7
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record
and parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed
electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other users. To
avoid later charges, download a copy of each document during this first viewing.

                                     United States Court of Appeals for the Ninth Circuit

Notice of Docket Activity

The following transaction was entered on 01/15/2021 at 4:08:27 PM PST and filed on 01/15/2021

                  Michael Lacey, et al v. USDC-
Case Name:
                  AZP
Case Number: 20-73408


Docket Text:
Notice of Oral Argument on Wednesday, March 3, 2021 - 09:30 A.M. - SE 7th Flr Courtroom 2 - Scheduled Location: Seattle
WA.
The hearing time is the local time zone at the scheduled hearing location, even if the argument is fully remote.


View the Oral Argument Calendar for your case here.

NOTE: Although your case is currently scheduled for oral argument, the panel may decide to submit the case on the briefs
instead. See Fed. R. App. P. 34. Absent further order of the court, if the court does determine that oral argument is required
in this case, any argument may be held remotely with all of the judges and attorneys appearing by video or telephone.
Travel to a courthouse will not be required. If the panel determines that it will hold oral argument, the Clerk's Office will be in
contact with you directly at least two weeks before the set argument date to make any necessary arrangements for remote
appearance.

Be sure to review the GUIDELINES for important information about your hearing, including when to be available (30 minutes
before the hearing time) and when and how to submit additional citations (filing electronically as far in advance of the
hearing as possible).

If you are the specific attorney or self-represented party who will be arguing, use theACKNOWLEDGMENT OF HEARING
NOTICE filing type in CM/ECF no later than 21 days before Wednesday, March 3, 2021. No form or other attachment is
required. If you will not be arguing, do not file an acknowledgment of hearing notice.[11966474]. [20-73408] (AW)

Notice will be electronically mailed to:

Ms. Whitney Z. Bernstein, Attorney: wbernstein@bienertkatzman.com, tthomas@bienertkatzman.com,
4579179420@filings.docketbird.com
Ms. Joy Bertrand, Attorney: joyous@mailbag.com, joy@joybertrandlaw.com, yadira@joybertrandlaw.com,
fabiola@joybertrandlaw.com
Thomas H. Bienert, Jr., Attorney: tbienert@bienertkatzman.com, admin@bienertkatzman.com
Mr. Daniel G. Boyle, Assistant U.S. Attorney: daniel.boyle2@usdoj.gov
Honorable Susan M. Brnovich, District Judge: susan_brnovich@azd.uscourts.gov
Mr. Paul John Cambria, Jr., Managing Senior Counsel: pcambria@lglaw.com, kdrewery@lglaw.com
Mr. David Eisenberg, I, Attorney: david@deisenbergplc.com, liana.waite@gmail.com
Ryan Ellersick, Assistant U.S. Attorney: ryan.ellersick@usdoj.gov, usaaz.ecftappl@usdoj.gov, caseview.ecf@usdoj.gov
Bruce Feder: fl@federlawpa.com, bf@federlawpa.com
Peter S. Kozinets: peter.kozinets@usdoj.gov, tammie.holm@usdoj.gov, usaaz.ecfpappl@usdoj.gov,
caseview.ecf@usdoj.gov, brian.wolfe@usdoj.gov
Gary S. Lincenberg: gsl@birdmarella.com, karen-minutelli-9770@ecf.pacerpro.com, juh@birdmarella.com,
kminutelli@birdmarella.com
Mr. Ariel A. Neuman, Attorney: aneuman@birdmarella.com, blee@birdmarella.com
Mrs. Erin McCampbell Paris: emccampbell@lglaw.com, tkornow@lglaw.com
Ms. Margaret Perlmeter: Margaret.Perlmeter@usdoj.gov, caseview.ecf@usdoj.gov, usaaz.ecfpappl@usdoj.gov,
norma.hernandez@usdoj.gov
Mr. Kevin Michael Rapp, Assistant U.S. Attorney: kevin.rapp@usdoj.gov, usaaz.ecfpappl@usdoj.gov,
caseview.ecf@usdoj.gov, joy.faraj@usdoj.gov                                                                                     8
Andrew C. Stone, Attorney: andrew.stone@usdoj.gov, usaaz.ecfpappl@usdoj.gov, caseview.ecf@usdoj.gov,
gaynell.smith@usdoj.gov




                                                                                                       9
010213430                            5678ÿ6 ÿÿÿ887 ÿÿ77 67ÿ 6 ÿ78ÿ7 ÿÿ343044


       +,-./0ÿ2.3./4ÿ5678.ÿ69ÿ:;;/3<4ÿ968ÿ.=/ÿ>-,.=ÿ5-8?7-.
53</,038ÿ968ÿ@-<<-3AÿBCÿ>3D3A783ÿ5678.=674/Eÿ2/3..</ÿ@34=-,F.6,
                                                    G83<ÿ:8F7A/,.ÿ>6.-?/
                  >6./HÿJKLMNOKPÿMNQPRMSÿTKUÿVWKNXMÿYZÿYNQRLÿQWMÿWMKPRNXÿOKQM[ÿ\LMKSMÿPMTMT]MPÿQ^
                  VWMV_ÿQWMÿO^V_MQÿPMZ^PQÿ`^PÿYZOKQMS[ÿJKSMÿSUN^ZSMSÿKPMÿZPMZKPMOÿ]UÿV^YPQÿSQK``ÿ`^P
                                            QWMÿV^NaMNRMNVMÿ^`ÿQWMÿPMKOMP[
     bcbdecfecfÿÿgHfcÿ3Aÿÿh.=ÿi<668ÿ5678.866AÿbEÿ@-<<-3AÿBCÿ>3D3A783ÿ5678.=674/Eÿ2/3..</ÿ@34=-,F.6,
     534/ÿ>6C                                              j-.</                                                            A/ÿk
                                                                                                             >3.78/ G8-F-, j-
                                                                                                                            2-0/
      lmnopqmr s-?=3/<ÿt3?/uÿvCÿ+2w5e:xy                                                                      z\      {|   }mÿTRN
      }~nolop <0/,ÿG8./F3ÿG8.-ÿvCÿ/998/uÿ64/,ÿnÿ{ÿVRQRMNÿ^`ÿ ^NOYPKSÿZMQRQR^NSÿ`^PÿPMaRMÿ^`ÿQWM TTRXPKQR^N { }mÿTRN
               ^KPOÿ^`ÿTTRXPKQR^Nÿ{ZZMKLSÿOMNRKLÿ^`ÿKSULYTÿRQWW^LORNXÿ^`ÿPMT^aKLÿKNOÿZP^QMVQR^N
               YNOMPÿQWMÿJ^NaMNQR^Nÿ{XKRNSQÿ^PQYPM[ÿ
      lmnp}~ 2.8-D/ÿfÿ6<0-,F4ÿtt5ÿvCÿ6=,ÿw6/ÿnÿQPR_Mÿpÿ ^LORNXSÿJÿKZZMKLSÿQWMÿORSQPRVQÿV^YPQS       JRaRL [ÿ{ }mÿTRN
               SYTTKPUÿYOXTMNQÿRNÿ`Ka^Pÿ^`ÿ^WNÿ^Mÿ^NÿKÿV^YNQMPVLKRTÿ^`ÿN^NnRN`PRNXMTMNQÿYNOMPÿQWM
               J^ZUPRXWQÿ{VQ[ÿl}onVanm}op}n|
      }~nol~mp s?B/,uÿ:<98/0ÿvCÿ/998/uÿ64/,ÿnÿ{ÿVRQRMNÿ^`ÿ\KLKYÿVWKLLMNXMSÿKNÿKXMNVUÿOMVRSR^N         TTRXPKQR^N { }ÿTRN
               `RNORNXÿWRTÿPMT^aK]LMÿ`^PÿKNÿKXXPKaKQMOÿ`ML^NU[
      lmnplql /0-ÿ568;CÿvCÿ8-3,ÿ@8-F=.ÿnÿ{ZZMKLÿ^`ÿKÿYOXTMNQÿRNÿKNÿKVQR^Nÿ]KSMOÿ^NÿORaMPSRQUÿKNO         JRaRL [ÿ{ }ÿTRN
               `MOMPKLÿYMSQR^Nÿ]P^YXWQÿKXKRNSQÿPRKNÿPRXWQÿKNOÿ UOP^nL^_ÿ{ÿJ[ÿKLLMXRNXÿ`KLSM
               KOaMPQRSRNXÿVLKRTSÿPMLKQMOÿQ^ÿKÿSW^MPÿSUSQMT[ÿl}nVanmmo}n|
      lmnpplq 5u.<-,/Eÿtt5ÿvCÿy7<-?ÿ+.-<-.uÿw-4.8-?.ÿ>6Cÿbÿnÿ{ZZMKLÿ`P^TÿSYTTKPUÿYOXTMNQÿRNÿ`Ka^Pÿ^`       JRaRL [ÿ{ }ÿTRN
               OM`MNOKNQÿPKNQÿJ^YNQUÿ\ÿ^[ÿlÿRNÿKNÿKVQR^NÿVWKLLMNXRNXÿOM`MNOKNQSÿNMÿa^LaRNX
               NOYSQPRMSÿMLMVQPRVRQUÿPKQMÿVLKSSÿKSÿKZZLRMOÿQ^ÿZLKRNQR̀`S[ÿl}rnVanmmp~mn¡¢\


                                                        t6?3.-6,ÿ:008/44
                                            [[ÿJ^YPQÿ^`ÿ{ZZMKLSÿ`^PÿQWMÿRNQWÿJRPVYRQ
                                              RLLRKTÿ£[ÿK_KTYPKÿ[[ÿJ^YPQW^YSMÿÿ
                                                        }m}mÿ¤R̀QWÿ{aMNYM
                                                        MKQQLMÿ{ÿ~r}mqÿÿ




                                                                                                                               10
!11"""7# 6$178%761$" &7'34()4*                                                                          010
                                          OFFICE OF THE CLERK
                        U.S. COURT OF APPEALS FOR THE NINTH CIRCUIT
                                 95 SEVENTH STREET, P.O. BOX 193939
                              SAN FRANCISCO, CALIFORNIA 94119-3939


                                 NOTICE OF CASES SET FOR HEARING

Your case has been set for hearing as indicated on the calendar, but please note that (1) the panel retains
discretion pursuant to Fed. R. App. P. 34 to submit the case on the briefs without argument and (2) absent further
order of the court, any argument may be held remotely with judges and counsel appearing by video or telephone.
Travel to a courthouse will not be necessary. If the court determines that argument is necessary, the Clerk’s
Office will be in touch within two weeks of the scheduled argument date to make arrangements regarding remote
appearance. If you will present oral argument, you must immediately complete the Acknowledgment of Hearing
Notice form and return it to the Clerk’s Office via the CM/ECF system [or by hard copy for those exempt from
using the CM/ECF system].

Below are some things to consider when preparing for argument:

Possibility of Mootness or Settlement - If your case has become moot or a settlement is imminent, immediately
advise the Clerk's office in writing and BY EMAIL. For CM/ECF-registered counsel, this must be filed
electronically as "File Correspondence to Court."

Notification of Related Cases - If you are aware of other cases pending in this court which are related to and
which should be calendared with your case(s), please notify this office.

Admission for Oral Argument - If you are presenting oral argument, you must be admitted to the bar of this
court. The application form is on the court's website, www.ca9.uscourts.gov, under Forms. If you need to
verify your admission, please call the Attorney Admissions Inquiry line at (415) 355-7800 and leave the
requested information.

Submission Without Oral Argument - If you feel that oral argument would not be of assistance to the court,
file a “motion to submit case on briefs.” For CM/ECF-registered counsel, this motion must be filed
electronically. The court may, on its own motion, determine that oral argument would not be of assistance. In
such cases, all parties will be advised by order pursuant to Fed. R. App. P. 34(a).

Day of Oral Argument - If you are presenting oral argument, register with the courtroom deputy 30 minutes
before the start time of the hearing. The Clerk’s Office will provide instructions for how to register remotely
when applicable. All counsel for all cases must be registered and prepared to begin argument at the time the
session is convened.

Hearing Order of Cases - Cases are generally heard in the order in which they appear on the calendar.
However, a panel may rearrange the order of cases at the start of a session. Counsel in all cases should be
prepared to begin argument immediately after court is convened in the event that the panel rearranges the order
of cases.
                                                                                                              11
Time for Oral Argument - Cases scheduled for oral argument will be assigned 10, 15, 20, or occasionally 30
minutes per side. Check the calendar to determine your time allotment. If there will be more than one attorney or
party arguing on one side of the case, the attorneys on that side will be required to share the total time allowed
for that side. It is inadvisable for more than two lawyers to argue on a side, or for more than one lawyer to argue
for a single party. The Court may decline to allow split arguments inconsistent with this advisement. Attorneys
sharing time should confer in advance regarding the allotment of time among counsel and, unless notified
otherwise at the time of argument, will be required to keep track of their own time while arguing. Be sure to note
on your acknowledgment of hearing notice the names of other counsel arguing on your side and the time
allotment agreed upon by all counsel for that side. Each counsel appearing for argument must file a separate
acknowledgment of hearing notice and must have filed a separate notice of appearance in the case.

Subject of Oral Argument - The judges have studied the briefs and the excerpts of record and will be familiar
with the facts and issues of the case. Argument should be devoted to clarifying issues as needed and to
responding to questions raised by the judges of the panel.

Presenting Additional Citations - Additional citations of relevant decisions rendered since the filing of the
party's last brief - or after oral argument but before decision - may be submitted by letter pursuant to Fed. R.
App. P. 28(j) and 9th Cir. R. 28-6. For counsel, this letter must be filed electronically as “File a Citation of
Supplemental Authorities (FRAP 28(j) Letter).” The letter must state the reasons for the citation, referring to
either the page of the brief or to a point argued orally. The body of the letter must not exceed 350 words. Any
response must be made promptly and similarly limited, and should be filed as a FRAP 28(j) Letter.

Identity of Panel Members - Not earlier than the week before the court week in which your case will be heard,
the names of judges hearing your case will be announced. The judges’ names will be posted on the calendar on
the court’s website at www.ca9.uscourts.gov.

Continuances - After a case has been calendared, continuances are not granted except for a showing of
extraordinarily good cause. If oral argument is essential but you find it impossible to appear, you must,
immediately after receipt of this hearing notice, file a “motion to continue hearing” and supporting affidavit for
continuance. For CM/ECF-registered counsel, this motion must be filed electronically. Filing of the motion does
not ensure that the continuance will be granted. The court will not consider a motion for continuance after the
identity of the panel members has been divulged.

Audio and Video - Oral arguments are streamed live on the court’s website at: www.ca9.uscourts.gov. Links to
live streaming audio and video are available on the main page and are listed by date, time, location, and
courtroom. Recordings of all oral arguments are available the day after argument at
http://www.ca9.uscourts.gov/media/.




                    [email: ndacalendar@ca9.uscourts.gov              Subject: Hearing Notice]
        06/2020                                                                  www.ca9.uscourts.gov 12
